UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K/A-1 CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):July 7, 2011 PSM Holdings, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 333-151807 90-0332127 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1112 N. Main Street, Roswell, NM 88201 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(575) 624-4170 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 9.01Financial Statements and Exhibits On June 9, 2011, we entered into an Agreement and Plan of Merger with Brookside Mortgage, LLC, an Oklahoma limited liability company (“Brookside”). At closing Brookside Mortgage merged into United Community Mortgage Corp., a wholly-owned subsidiary of PrimeSource Mortgage, Inc., which is our wholly-owned subsidiary. The merger transaction closed effective July 1, 2011. A report on Form 8-K disclosing the transaction was filed with the Commission on June 10, 2011. On June 30, 2011, we entered into an Agreement and Plan of Merger with Founders Mortgage, LLC, a Missouri limited liability company (“Founders”). At closing Founders Mortgage merged into United Community Mortgage Corp., a wholly-owned subsidiary of PrimeSource Mortgage, Inc., which is our wholly-owned subsidiary. The merger transaction closed effective July 1, 2011. A report on Form 8-K disclosing the transaction was filed with the Commission on July 7, 2011. The following audited financial statements of Brooksideand Founders and pro-forma financial information required pursuant to this item for this transaction are included with this amended report: (A) Financial statements of businesses acquired Brookside Mortgage, L.L.C. Independent Auditor's Report - 2009 Balance Sheet at November 30, 2009 Statement of Income for the Year Ended November 30, 2009 Statement of Change in Members’ Equity for the Year Ended November 30, 2009 Statement of Cash Flows for the Year Ended November 30, 2009 Notes to Financial Statements 4 5 6 7 8 9 - 10 Independent Auditor's Report - 2010 Balance Sheet at November 30, 2010 Statement of Income and Members’ Capital for the Year Ended November 30, 2010 Statement of Cash Flows for the Year Ended November 30, 2010 Notes to Financial Statements 11 12 13 14 15 - 18 Balance Sheets at June 30, 2011 (Unaudited) and November 30, 2010 Statements of Income and Members’ Capital for the Seven Months Ended June 30, 2011 and 2010 (Unaudited) Statements of Cash Flows for the Seven Months Ended June 30, 2011 and 2010 (Unaudited) Notes to Financial Statements (Unaudited) 19 20 21 22 - 24 Founders Mortgage, L.L.C, Independent Auditor's Report - 2009 Balance Sheet at November 30, 2009 Statement of Income for the Year Ended November 30, 2009 Statement of Members’ Equity for the Year Ended November 30, 2009 Statement of Cash Flows for the Year Ended November 30, 2009 Notes to Financial Statements 25 26 27 28 29 30- 32 Independent Auditor's Report - 2010 Balance Sheet at December 31, 2010 Statement of Income for the Year Ended November 30, 2010 Statement of Partners'Capital for the Year Ended November 30, 2010 Statement of Cash Flows for the Year Ended December 31, 2010 Notes to Financial Statements for the Year Ended December 31, 2010 Balance Sheets at June 30, 2011 (Unaudited) and December 31, 2010 Statements of Income and Members’ Capital for the Six Months Ended June 30, 2011 and 2010 (Unaudited) Statements of Cash Flows for the Six Months Ended June 30, 2011 and 2010 (Unaudited) Notes to Financial Statements (Unaudited) 33 34 35 36 37 38 - 40 41 42 43 44 - 46 (B) Pro-forma financial information (page 47) Pro-forma financial information required by this item is included in this amended report. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this amended report to be signed on its behalf by the undersigned hereunto duly authorized. PSM Holdings, Inc. Date:September 15, 2011 By: /s/ Ron Hanna Ron Hanna, President 3 (A) Financial statements of business acquired. Brookside Mortgage, LLC 4 5 6 7 8 9 10 11 BROOKSIDE MORTGAGE, L.L.C. BALANCE SHEET NOVEMBER 30, 2010 ASSETS CURRENT ASSETS: Cash $ Mortgage notes receivable Loan fees receivable Advances to employees Total current assets OFFICE FURNITURE AND EQUIPMENT: Less accumulated depreciation ) OTHER ASSETS: Cash surrender value of life insurance Certificate of deposit Deposits Investment in common stock $ LIABILITIES AND MEMBERS' CAPITAL CURRENT LIABILITIES: Line of credit $ Funds held for disbursement Trade accounts payable Accrued compensation Credit card payable Other accrued expenses Total current liabilities MEMBERS' CAPITAL $ See accompanying notes to the financial statements. 12 BROOKSIDE MORTGAGE, L.L.C. STATEMENT OF INCOME AND MEMBERS' CAPITAL YEAR ENDED NOVEMBER 31, 2010 REVENUES: Loan fees $ Management fee Increase in cash surrender value of life insurance Interest EXPENSES: Personnel costs Office rentals Depreciation Marketing Appraisal fees Credit reports Insurance Utilities Other general and administrative Loss on abandonment NET INCOME MEMBERS' CAPITAL, BEGINNING OF YEAR MEMBERS' DISTRIBUTIONS ) MEMBERS' CONTRIBUTIONS MEMBERS' CAPITAL, END OF YEAR $ See accompanying notes to thefinancial statements. 13 BROOKSIDE MORTGAGE, L.L.C. STATEMENT OF CASH FLOWS YEAR ENDED NOVEMBER 31, 2010 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ Adjustments to reconcile net income to net cashprovided by (used in) operating activities: Depreciation Cash surrender value of life insurance ) Loss on abandonment Change in value of investments ) Changes in assets and liabilities: Increase in mortgage notes receivable ) Decrease in loan fees receivable Increase in advances to employees ) Increase in deposits ) Increase in trade accounts payable Increase in funds held for disbursement Decrease in accrued compensation ) Increase in credit cards payable Increase in other accrued expenses Net cash used by operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of furniture and equipment ) Net cash used by investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Increase in line of credit Members' distributions ) Net cash provided by financing activities NET DECREASE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF YEAR CASH AND CASH EQUIVALENTS, END OF YEAR $ NON-MONETARY INVESTING AND FINANCING ACTIVITIES: Members' contribution of cash surrender value of life insurance $ SUPPLEMENTAL DISCLOSURE OF CASH FLOWS INFORMATION: Cash paid for interest $
